            Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 1 of 26



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JOSEPH MULLER, on behalf of himself and               Case No. __________________________
all others similarly situated,
                                                      Civil Action
                               Plaintiff,
                                                      COMPLAINT - CLASS ACTION
        vs.

WAWA, INC.,
                                Defendant.



         Plaintiff Joseph Muller (“Plaintiff”), on behalf of himself and all others similarly

situated, brings this class action complaint against defendant Wawa, Inc. (“Wawa” or

“Defendant”). Plaintiff alleges as follows upon personal knowledge as to his own acts and

experience, and upon the investigation of his attorneys as to all other matters.

I.     INTRODUCTION

       1.      This is a data breach class action on behalf of millions of consumers whose credit

and debit card numbers were stolen by a computer hacker in a cyber-attack involving Wawa.

The data breach involved consumer transactions at all or most of Wawa’s 850 convenience stores

over a nine-month period. Information compromised in the breach consists of consumers’ credit

and debit card numbers, card expiration dates, and cardholder names. The hacker stole card

information from Defendant’s servers from March 4, 2019 to December 12, 2019 (the “Data

Breach”).

       2.      As a result of the Data Breach, many class members have experienced and will

continue to experience fraudulent credit or debit card purchases. Class members will also incur

out-of-pocket costs to purchase protective measures such as credit monitoring services, credit
            Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 2 of 26



freezes, and credit reports. They will also incur costs for replacement cards or other items

directly or indirectly related to the Data Breach.

       3.      Plaintiff and class members have been exposed to a heightened and imminent risk

of fraud and identity theft. Class members must now and in the future closely monitor their

financial accounts to guard against fraud. This is a burdensome and time-consuming process.

       4.      Plaintiff seeks to remedy these harms on behalf of himself and all similarly

situated individuals whose card information was stolen in the Data Breach. Plaintiff seeks

remedies including reimbursement of fraud losses and other out-of-pocket costs, compensation

for time spent in response to the Data Breach, free credit monitoring and identity theft insurance

beyond Defendant’s current one-year offer, and injunctive relief involving substantial

improvements to Defendant’s card payment data security systems.

II.    PARTIES

       5.      Plaintiff Joseph Muller is a resident of New Jersey. He used his debit card on

dozens of occasions at multiple Wawa locations in New Jersey throughout the breach period.

After using his debit card at Wawa, he suffered fraudulent purchases on the same card on

multiple occasions. One such fraudulent purchase took place in or around July 2019. His bank

reversed the charge and issued him a replacement card. He used that new card at Wawa on

multiple occasions. He then suffered a fraudulent charge on the new card in or around

September 2019, for approximately $60. Plaintiff Muller’s bank again reversed the charge and

issued him a replacement card. He again used that new card at Wawa on multiple occasions. He

then suffered a fraudulent transaction on that card on December 9, 2019, totaling approximately

$400. Plaintiff Muller’s bank reversed the fraudulent charge and issued him a replacement card.

Each time his card was re-issued, Plaintiff Muller had to wait several days for the new card to be

issued and he had no convenient way to access his bank account funds in the meantime. He also


                                                     2
             Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 3 of 26



spent time re-establishing payment links to his new card number each time the card was re-

issued. To Plaintiff Muller’s knowledge, the fraud on his card was likely related to the Wawa

breach. His purchases at Wawa were a common link to each successive card that experienced

fraud. To his knowledge, his debit card number was not involved in any other data breaches

other than the Wawa breach.

        6.      Defendant Wawa, Inc. is a privately held company with its principal place of

business in Wawa, Pennsylvania. It is incorporated in New Jersey. It operates 850 convenience

stores in Pennsylvania, New Jersey, Delaware, Maryland, Virginia, Florida, and Washington,

D.C. It employs over 35,000 individuals and has annual revenue over $10 billion.

III.    JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. § 1332(d) because this is a class action involving more than 100 class members, the

amount in controversy exceeds $5 million, and many members of the class are citizens of states

different from Defendant.

        8.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in and throughout Pennsylvania, and the wrongful acts alleged in the Complaint were

committed largely in Pennsylvania.

        9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to Plaintiff’s claims occurred in this District. Venue is

also proper pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is headquartered in this

District and is a resident for venue purposes because it regularly transacts business here. Further,

venue is proper under 28 U.S.C. § 1391(b)(3) because Defendant is subject to personal

jurisdiction in this District.




                                                  3
            Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 4 of 26



IV.       FACTUAL ALLEGATIONS

          10.     Defendant is an operator of a large chain of convenience stores and gas stations.

          11.     On December 19, 2019, Defendant publicly announced the Data Breach, stating

the following on its website:

          Wawa has experienced a data security incident. Our information security team
          discovered malware on Wawa payment processing servers on December 10, 2019,
          and contained it by December 12, 2019. This malware affected customer
          payment card information used at potentially all Wawa locations beginning at
          different points in time after March 4, 2019 and until it was contained. . . .

                  ....

          Based on our investigation to date, we understand that at different points in time
          after March 4, 2019, malware began running on in-store payment processing
          systems at potentially all Wawa locations. Although the dates may vary and some
          Wawa locations may not have been affected at all, this malware was present on
          most store systems by approximately April 22, 2019. Our information security
          team identified this malware on December 10, 2019, and by December 12, 2019,
          they had blocked and contained this malware. . . .

          Based on our investigation to date, this malware affected payment card
          information, including credit and debit card numbers, expiration dates, and
          cardholder names on payment cards used at potentially all Wawa in-store
          payment terminals and fuel dispensers beginning at different points in time
          after March 4, 2019 and ending on December 12, 2019. Most locations were
          affected as of April 22, 2019, however, some locations may not have been
          affected at all. No other personal information was accessed by this malware. . . . 1

          12.     Defendant also noted that the malware “may have captured some information

about Wawa gift card numbers.” 2




1
    https://www.wawa.com/alerts/data-security, Notice tab (emphasis added) (last visited Dec. 21, 2019).
2
  https://www.wawa.com/alerts/data-security, Frequently Asked Questions tab (last visited Dec. 21,
2019).



                                                     4
             Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 5 of 26



          13.     Defendant disclosed that CVV2 numbers (the three or four-digit security code

printed on the back of credit and debit cards) were not stolen in the breach. 3 However, thieves

reportedly can still make fraudulent purchases without access to the security code:

          [T]hree- or four-digit security codes weren’t stolen, but that doesn’t necessarily
          matter for the hackers, per [data security expert Matthew] Wilson. A three-digit
          code has only 999 possible answers, after all. “That sounds like lot to human,” he
          says. “To a machine, it’s nothing.” 4

          14.     Defendant failed to properly safeguard class members’ card information, allowing

the hacker to access credit and debit card information for months. Defendant also failed to

properly monitor its systems. Had it properly monitored its care payment systems, it would have

discovered the malware much sooner than nine months after the breach began.

          15.     Defendant had a duty pursuant to common law, industry standards, card network

rules, and representations made in its own privacy policy to keep consumers’ card information

confidential and to protect it from unauthorized access.

          16.     Defendant’s Privacy Policy stated that data security is important to Wawa and that

Wawa is committed to safeguarding consumer data:

          Protecting your privacy is important to Wawa. This Wawa Privacy Policy
          (“Policy”) describes how Wawa and its subsidiaries and affiliated companies
          collect, use, disclose and safeguard the personal information . . . collected when
          you visit our stores or otherwise communicate or interact with Wawa.

                  ....

          We may collect any information, such as your first and last name, credit card
          number, email address, postal address, and telephone number that you provide
          when you interact with Wawa. Some examples are when you: Make an online or
          in-store purchase. . . .


3
    https://www.wawa.com/alerts/data-security, Notice tab (last visited Dec. 21, 2019).
4
  The Wawa Credit Card Breach: What You Need to Know, Philadelphia Magazine, Dec. 20, 2019,
available at https://www.phillymag.com/news/2019/12/20/wawa-data-breach/.



                                                      5
               Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 6 of 26



                  ....

          Data Security

          Wawa is fully committed to data security. 5

          17.     Plaintiff and class members provided their card information to Defendant with the

reasonable expectation and mutual understanding that Defendant would comply with its

obligations to keep the card information confidential and would secure it from unauthorized

access.

          18.     Defendant’s data security obligations were particularly important and well-known

to Defendant given the substantial increase in payment card data breaches throughout the retail

industry preceding the Data Breach. The increase in data breaches, and the risk of future

breaches, was widely known throughout the retail industry, including to Defendant.

          19.     The Pennsylvania Attorney General has initiated an investigation into the Data

Breach. 6

          A.      Defendant’s Data Security Failures

          20.     Defendant breached its duties, obligations, and promises by not:

                          a.     Adequately safeguarding consumers’ credit and debit card

                  information;

                          b.     Maintaining an adequate data security environment to reduce the

                  risk of a data breach;

                          c.     Properly monitoring its data security systems for existing

                  intrusions and weaknesses;


5
    https://www.wawa.com/privacy (last visited Dec. 21, 2019).
6
    https://www.law360.com/retail/articles/1230186/wawa-data-breach-exposed-credit-debit-card-numbers.



                                                    6
          Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 7 of 26



                       d.      Performing penetration tests to determine the strength of its credit

               and debit card processing systems;

                       e.      Properly training its information technology staff on matters

               relevant to cardholder data security; and

                       f.      Retaining outside vendors to periodically test its credit card

               processing systems.

               i.      Defendant Violated PCI Data Security Standards

       21.     There is an extensive network of financial institutions, card-issuing banks, and

card-processing companies involved in credit and debit card transactions. Card networks have

issued detailed rules and standards governing the basic protective measures that merchants

including Defendant must take to ensure that payment card information is properly safeguarded.

       22.     The payment card networks (primarily MasterCard, Visa, American Express, and

Discover) have issued card operating rules that are binding on merchants including Defendant

and require merchants to protect cardholder data. In particular, the Payment Card Industry

Security Standards Council promulgates minimum standards that apply to all organizations that

store, process, or transmit payment card data. These standards are known as the Payment Card

Industry Data Security Standards (“PCI DSS”). PCI DSS is the industry standard governing the

security of credit and debit card data.

       23.     PCI DSS establishes detailed comprehensive requirements for satisfying each of

the following 12 “high-level” mandates: 7




7
  Payment Card Industry (PCI) Data Security Standard, PCI Security Standards Council, May 2018, at p.
5, available at https://www.pcisecuritystandards.org/documents/PCI_DSS_v3-2-1.pdf?agreement=
true&time=1577046042482.


                                                 7
           Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 8 of 26




         24.   As noted in the chart, PCI DSS required Defendant to “protect all systems against

malware.” Defendant failed to do so. Defendant specified that the hacker placed “malware” on

Defendant’s payment processing servers.

         25.   PCI DSS also required Defendant to “[t]rack and monitor all access to network

resources.” Defendant failed to do so. The hacker had access to Defendant’s system for nine

months, illustrating that Defendant had materially deficient tracking and monitoring systems in

place.

         26.   On information and belief, Defendant violated numerous other provisions of the

PCI DSS, including subsections underlying the chart above. Those deficiencies will be revealed

during discovery with the assistance of expert witnesses.

         27.   PCI DSS sets the minimum level of what must be done, not the maximum. While

PCI compliance is an important first step in securing cardholder data, it is not sufficient on its

own to protect against all breaches, nor does it provide a safe harbor against civil liability for a

data breach.




                                                  8
            Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 9 of 26



        28.     At all relevant times, Defendant was well-aware of its PCI DSS obligations to

protect cardholder data. Defendant was an active participant in the payment card networks as it

collected and transmitted millions of sets of payment card data per day.

                ii.     Defendant Violated the FTC Act

        29.     The Federal Trade Commission (“FTC”) has held that the failure to employ

reasonable measures to protect against unauthorized access to confidential consumer data

constitutes an unfair act or practice prohibited by Section 5 of the Federal Trade Commission

Act (“FTCA”), 15 U.S.C. §45.

        30.     The FTC published guidance establishing reasonable data security practices for

businesses. The FTC guidance notes that businesses should, e.g.: protect the personal customer

information that they acquire; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities;

and implement policies for installing vendor-approved patches to correct security vulnerabilities.

FTC guidance also recommends that businesses use an intrusion detection system to expose a

breach as soon as it occurs; monitor all incoming traffic for activity indicating that someone may

be trying to penetrate the system; and watch for large amounts of data being transmitted from the

system. 8

        31.     The FTC has issued orders against businesses for failing to employ reasonable

measures to safeguard customer data. The orders provide further public guidance to businesses

concerning their data security obligations.


8
  See, e.g., Start with Security: A Guide for Business, Federal Trade Commission, June 2015, available at
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf; Protecting
Personal Information: A Guide for Business, Federal Trade Commission, Oct. 2016, available at
https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
information.pdf.



                                                    9
             Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 10 of 26



           32.     Defendant knew or should have known about its obligation to comply with the

FTC Act regarding data security.

           33.     Defendant’s misconduct violated the FTC Act, led to the Data Breach, and caused

harm to Plaintiff and class members.

           B.      Defendant’s Data Breach History

           34.     Wawa has a history of credit card intrusions.

           35.     In 2013, Wawa customers suffered credit card fraud tied to the theft of card

information from one of its convenience stores:

           Customers who shopped at a Wawa on Salem Road in Burlington, New Jersey
           noticed fraudulent purchases on their credit cards. Investigators were able to trace
           the fraud to four people and arrest them. The four men were charged with credit
           card theft, credit card fraud, identity theft, and having electronic devices for
           criminal use. More victims are expected to be found. 9

           36.     Similarly, in 2018, police investigated a skimming device placed on a Wawa gas

pump, which reportedly led to fraudulent credit card purchases. 10

           37.     These breaches put Defendant on notice of the importance of data security, the

fact that thieves were aggressively seeking stolen credit card information from Wawa, and the

harm that could result from weak data security. Despite these events, Defendant nevertheless

failed to adopt adequate data security governing its credit and debit card transactions.

           C.       Damages to Class Members

           38.     Plaintiff and class members have been damaged by the compromise of their card

information in the Data Breach.



9
     https://privacyrights.org/data-breaches (Excel spreadsheet describing data breaches).
10
   Police Investigating Credit Fraud Related to Wawa, Northeast Times, May 24, 2018, available at
https://northeasttimes.com/2018/05/24/police-investigating-credit-fraud-related-to-wawa/.



                                                      10
         Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 11 of 26



       39.     Class members face a substantial and imminent risk of fraudulent charges on their

credit and debit cards. The hacker stole the card information with the intent to use it for

fraudulent purposes and/or to sell it on the dark web.

       40.     Many class members have already experienced, or will soon experience,

fraudulent credit and debit card purchases.

       41.     Also, many class members will incur out of pocket costs for protective measures

such as credit monitoring fees, credit report fees, credit freeze fees, fees for replacement cards,

and similar costs related to the Data Breach.

       42.     Class members also suffered a “loss of value” of their credit and debit card

information when it was stolen by the hacker in the Data Breach. A robust market exists for

stolen card information, which is sold on the dark web at specific identifiable prices. This

market serves as a means to determine the loss of value to class members.

       43.     Class members also suffered “benefit of the bargain” damages. Class members

overpaid for goods that should have been accompanied by adequate data security, but were not.

Part of the price class members paid to Defendant was intended to be used to fund adequate data

security. Class members did not get what they paid for.

       44.     Class members have spent and will continue to spend substantial amounts of time

monitoring their credit and debit card accounts for fraud, disputing fraudulent transactions, and

reviewing their financial affairs more closely than they otherwise would have done but for the

Data Breach. Class members will also spend time disputing fraudulent charges, obtaining

replacement cards, and resetting automatic payment links to their new cards. These efforts are

burdensome and time-consuming.




                                                 11
         Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 12 of 26



       45.     Class members who experience actual fraud will also be harmed by the inability

to use their credit or debit cards when their accounts are suspended or otherwise rendered

unusable due to the fraudulent charges. Those class members will also be harmed by the loss of

use of and access to their account funds, and costs associated with the inability to obtain money

from their accounts or being limited in the amount of money they are permitted to obtain from

their accounts. This includes missed payments on bills and loans, late charges and fees, and

adverse effects on their credit including decreased credit scores and adverse credit notations.

       46.     The stolen card information is a valuable commodity to identity thieves. Once

cardholder information has been stolen, criminals often sell it on the cyber “black-market” or

“dark web” indefinitely. Cyber criminals routinely post stolen credit and debit card information

on anonymous websites, making the information widely available to a criminal underworld.

There is an active and robust market for this information.

       47.     The risk of fraud will persist for years. Identity thieves often hold stolen data for

months or years before using it. Also, the sale of stolen information on the dark web may take

months or more to reach end-users, in part because the data may be sold in small batches as

opposed to in bulk to a single buyer.

       48.     Thus, class members must vigilantly monitor their financial accounts for months

or years to come.

               i.      Class Members Face a Risk of Identity Theft Beyond Just
                       Credit and Debit Card Fraud

       49.     Identity thieves can combine data stolen in the Data Breach with other

information about class members gathered from underground sources, public sources, or even

class members’ social media accounts. Thieves can use the combined data to send highly

targeted phishing emails to class members to obtain more sensitive information. Thieves can



                                                 12
            Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 13 of 26



also use the combined data to commit a variety of potential crimes including, e.g., opening new

financial accounts in class members’ names, taking out loans in class members’ names, using

class members’ information to obtain government benefits, filing fraudulent tax returns using

class members’ information, obtaining driver’s licenses in class members’ names but with

another person’s photograph, and giving false information to police during an arrest.

          50.     Defendant has acknowledged that class members face a significant risk of various

type of identity theft stemming from the Data Breach. Defendant instructed all affected

customers to: (i) review their credit and debit card statements carefully to identity fraudulent

transactions; (ii) obtain a copy of their credit report to “look for any inaccuracies and/or accounts

you don’t recognize”; (iii) place a “fraud alert” on their credit file to “protect you against the

possibility of an identity thief opening new credit accounts in your name”; and (iv) place a

“security freeze” on their credit file to prevent creditors from accessing the credit file without the

consumer’s consent. 11 Thus, Defendant concedes that class members face a risk of identity theft

beyond just fraudulent credit and debit card transactions.

          51.     To protect against these broad-based types of fraud, Defendant offered one year

of free credit monitoring and identity theft insurance to all customers whose card information

was stolen in the Data Breach. This type of protection would not have been necessary if

consumers’ risk was limited to just fraudulent credit and debit card transactions.

V.        CLASS ACTION ALLEGATIONS

          52.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and

(b)(3) on behalf of a Nationwide Class, a Pennsylvania Sub-Class, and a New Jersey Sub-Class

(collectively, the “Classes”), defined as follows:


11
     https://www.wawa.com/alerts/data-security, Notice tab (last visited Dec. 21, 2019).



                                                     13
          Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 14 of 26



               Nationwide Class: All persons in the United States whose credit or
               debit card numbers were stolen in the data breach announced by
               Wawa on December 19, 2019.

               Pennsylvania Sub-Class: All residents of the state of Pennsylvania
               whose credit or debit card numbers were stolen in the data breach
               announced by Wawa on December 19, 2019.

               New Jersey Sub-Class: All residents of the state of New Jersey
               whose credit or debit card numbers were stolen in the data breach
               announced by Wawa on December 19, 2019.

       53.     Excluded from Classes are Defendant’s executive officers, and the judge to whom

this case is assigned.

       54.     Numerosity. The Classes are each so numerous that joinder of all members is

impracticable. On information and belief, the Nationwide Class consists of millions of

individuals, and the Pennsylvania Sub-Class and New Jersey Sub-Class each consist of tens of

thousands or more individuals. These estimates are based on the fact that the Data Breach

affected all or most of Defendant’s 850 convenience store locations for a nine-month period.

       55.     Commonality. There are many questions of law and/or fact common to Plaintiff

and the Classes. Common questions include, but are not limited to, the following:

                         a.   Whether Defendant’s data security systems prior to and during the

               Data Breach complied with applicable data security laws, regulations, industry

               standards, and PCI DSS requirements;

                         b.   Whether Defendant owed a duty to class members to safeguard

               their payment card information;

                         c.   Whether Defendant breached its duty to class members to

               safeguard their payment card information;

                         d.   Whether a computer hacker obtained class members’ payment card

               information in the Data Breach;


                                                 14
          Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 15 of 26



                         e.    Whether Defendant knew or should have known that its data

               security systems and monitoring processes were deficient;

                         f.    Whether Plaintiff and class members suffered legally cognizable

               damages as a result of the Data Breach; and

                         g.    Whether Plaintiff and class members are entitled to injunctive

               relief.

       56.     Typicality. Plaintiff’s claims are typical of the claims of all class members

because Plaintiff, like other class members, suffered a theft of his cardholder information in the

Data Breach.

       57.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Classes. Plaintiff has retained competent and capable counsel with significant

experience in complex class action litigation, including data breach class actions. Plaintiff and

his counsel are committed to prosecuting this action vigorously on behalf of the Classes.

Plaintiff’s counsel has the financial and personnel resources to do so. Neither Plaintiff nor his

counsel have interests that are contrary to, or that conflict with, those of the Classes.

       58.     Predominance. Defendant has engaged in a common course of conduct toward all

class members. The common issues arising from Defendant’s conduct predominate over any

issues affecting just individual class members. Adjudication of the common issues in a single

action has important and desirable advantages of judicial economy.

       59.     Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Absent a class action, most class

members would find that the cost of litigating their individual claim is prohibitively high, and




                                                  15
          Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 16 of 26



they would have no effective remedy on an individual non-class basis. The prosecution of

separate actions by individual class members would create a risk of inconsistent or varying

adjudications with respect to class members, which would establish incompatible standards of

conduct for Defendant. In contrast, conducting this action on a class-wide basis presents far

fewer management difficulties, conserves judicial resources and the parties’ resources, and

protects the rights of all class members.

        60.     Defendant has acted on grounds that apply generally to the Classes as a whole, so

that injunctive relief is appropriate on a class-wide basis pursuant to Fed. R. Civ. P. 23(b)(2).

VI.     CAUSES OF ACTION

                                             COUNT I

                                     NEGLIGENCE
 (On Behalf of the Nationwide Class, Pennsylvania Sub-Class, and New Jersey Sub-Class)

        61.     Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        62.     Defendant obtained class members’ credit and debit card information in

connection with class members’ purchases at Defendant’s stores.

        63.     By collecting and maintaining cardholder data, Defendant had a duty of care to

use reasonable means to secure and safeguard the cardholder information and to prevent

disclosure of the information to unauthorized individuals. Defendant’s duty included a

responsibility to implement processes by which it could detect a data breach of this type and

magnitude in a timely manner.

        64.     Defendant owed a duty of care to Plaintiff and class members to provide data

security consistent with the various requirements and rules discussed above.




                                                 16
            Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 17 of 26



          65.     Defendant’s duty of care arose as a result of, among other things, the special

relationship that existed between Defendant and its customers. Defendant was in a position to

ensure that its systems were sufficient to protect against the foreseeable risk that a data breach

could occur, which would result in substantial harm to consumers. Defendant’s breach

announcement acknowledged that Defendant was in a “special relationship” with its customers

for purposes of protecting their cardholder information. 12

          66.     Also, Defendant had a duty to employ reasonable security measures under Section

5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . . practices in

or affecting commerce,” including, as interpreted and enforced by the FTC, failing to use

reasonable measures to protect confidential consumer data.

          67.     Defendant’s duty to use reasonable care in protecting cardholder data arose not

only as a result of the statutes and regulations described above, but also because Defendant is

bound by industry standards and PCI DSS rules to protect cardholder information.

          68.     Defendant was subject to an “independent duty” untethered to any contract

between class members and Defendant.

          69.     Defendant breached its duties, and thus was negligent, by failing to use reasonable

measures to protect cardholder information. Defendant’s negligent acts and omissions include,

but are not limited to, the following:

                  a.      Failing to adopt, implement, and maintain adequate security measures to

          safeguard cardholder information;

                  b.      Failing to adequately monitor the security of Defendant’s payment card

          processing network;


12
     https://www.wawa.com/alerts/data-security, Notice tab (last visited Dec. 21, 2019).



                                                     17
           Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 18 of 26



               c.      Allowing unauthorized access to class members’ sensitive cardholder

       information;

               d.      Failing to detect in a timely manner that class members’ cardholder

       information had been compromised; and

               e.      Failing to timely notify class members about the Data Breach so that they

       could take appropriate steps to mitigate the risk of identity theft and other damages.

       70.     It was foreseeable to Defendant that a failure to use reasonable measures to

protect cardholder information could result in injury to consumers. Further, actual and attempted

breaches of data security were reasonably foreseeable to Defendant given the known frequency

of payment card data breaches: (i) in the retail industry in general, and (ii) at Defendant’s

operations specifically.

       71.     Plaintiff and class members suffered various types of damages as alleged above.

       72.     Defendant’s wrongful conduct was a proximate cause of class members’

damages.

       73.     Plaintiff and class members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

       74.     Plaintiff and class members are also entitled to injunctive relief requiring

Defendant to, e.g.,: (i) strengthen its data security systems and monitoring procedures; (ii) submit

to future annual audits of those systems; and (iii) provide several years of free credit monitoring

and identity theft insurance to all class members.

                                            COUNT II

                         BREACH OF IMPLIED CONTRACT
 (On Behalf of the Nationwide Class, Pennsylvania Sub-Class, and New Jersey Sub-Class)




                                                 18
            Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 19 of 26



        75.     Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        76.     When Plaintiff and class members provided their card information to Defendant

in exchange for Defendant’s products, they entered into implied contracts with Defendant under

which Defendant agreed to take reasonable steps to protect the card information.

        77.     Defendant solicited and invited class members to provide their card information

as part of Defendant’s regular business practices. Plaintiff and class members accepted

Defendant’s offers and provided their card information to Defendant.

        78.     When entering into the implied contracts, Plaintiff and class members reasonably

believed and expected that Defendant’s data security practices complied with relevant laws,

regulations, and industry standards.

        79.     Defendant’s implied promise to safeguard cardholder information is evidenced

by, e.g., the representations in Defendant’s Privacy Policy set forth above.

        80.      Plaintiff and class members paid money to Defendant to purchase items at

Defendant’s convenience stores. Plaintiff and class members reasonably believed and expected

that Defendant would use part of those funds to obtain adequate data security. Defendant failed

to do so.

        81.     Plaintiff and class members would not have provided their card information to

Defendant in the absence of Defendant’s implied promise to keep the card information

reasonably secure.

        82.     Plaintiff and class members fully performed their obligations under the implied

contracts by paying money to Defendant.




                                                 19
          Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 20 of 26



        83.     Defendant breached its implied contracts with Plaintiff and class members by

failing to implement reasonable data security measures.

        84.     As a direct and proximate result of Defendant’s breaches of the implied contracts,

Plaintiff and class members sustained damages as alleged herein.

        85.     Plaintiff and class members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

        86.     Plaintiff and class members are also entitled to injunctive relief requiring

Defendant to, e.g.,: (i) strengthen its data security systems and monitoring procedures; (ii) submit

to future annual audits of those systems; and (iii) provide several years of free credit monitoring

and identity theft insurance to all class members.

                                            COUNT III

                    PENNSYLVANIA UNFAIR TRADE PRACTICES AND
                           CONSUMER PROTECTION LAW,
                              73 Pa. Stat. §§ 201-1 to 201-9.2
                         (On Behalf of the Pennsylvania Sub-Class)

        87.     Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        88.     Plaintiff and Defendant are each a “person” as defined at 73 Pa. Stat. § 201-2(2).

        89.     Plaintiff and Pennsylvania Sub-Class members purchased goods and services in

“trade” and “commerce” as defined at 73 Pa. Stat. § 201-2(3).

        90.     Plaintiff and Pennsylvania Sub-Class members purchased goods and services

primarily for personal, family, and/or household purposes under 73 Pa. Stat. § 201-9.2.

        91.     Defendant engaged in “unfair methods of competition” or “unfair or deceptive

acts or practices” as defined at 73 Pa. Stat. § 201-2(4) by engaging in the following conduct:




                                                 20
         Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 21 of 26



               a.      Representing that its goods and services had characteristics, uses, benefits,

       and qualities that they did not have – namely that its goods, services, and business

       practices were accompanied by adequate data security (73 Pa. Stat. § 201-2(4)(v));

               b.      Representing that its goods and services were of a particular standard or

       quality when they were of another quality (73 Pa. Stat. § 201-2(4)(vii));

               c.      Advertising its goods and services with intent not to sell them as

       advertised (73 Pa. Stat. § 201-2(4)(ix); and

               d.      “Engaging in any other . . . deceptive conduct which creates a likelihood

       of confusion or of misunderstanding” (73 Pa. Stat. § 201-2(4)(xxi)).

       92.     These unfair methods of competition and unfair or deceptive acts or practices are

declared unlawful by 73 Pa. Stat. § 201-3.

       93.     Defendant’s unfair or deceptive acts and practices include but are not limited to:

failing to implement and maintain reasonable data security measures to protect cardholder

information; failing to identify foreseeable data security risks and remediate the identified risks;

failing to comply with common law duties, industry standards including PCI DSS, and FTC

guidance regarding data security; misrepresenting in its Privacy Policy that it would protect

cardholder data; and omitting and concealing the material fact that it did not have reasonable

measures in place to safeguard cardholder data.

       94.     Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security practices and

ability to protect cardholder information.

       95.     Defendant intended to mislead consumers and induce them to rely on its

misrepresentations and omissions.




                                                  21
         Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 22 of 26



       96.      Plaintiff and Pennsylvania Sub-Class members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have discovered

with reasonable diligence.

       97.      Had Defendant disclosed to consumers that its data security systems were not

secure and, thus, were vulnerable to attack, class members would not have given their card data

to Defendant.

       98.      Defendant acted intentionally, knowingly, and maliciously in violating the

Pennsylvania Unfair Trade Practices and Consumer Protection Law, and recklessly disregarded

consumers’ rights.

       99.      Defendant’s past payment card data breaches put it on notice of the importance of

data security and that its card processing system was subject to attack.

       100.     As a direct and proximate result of Defendant’s unfair methods of competition

and unfair or deceptive acts or practices, Plaintiff and Pennsylvania Sub-Class members have

suffered and will continue to suffer damages, injury, ascertainable losses of money or property,

and monetary and non-monetary damages as described above.

       101.     Plaintiff and Pennsylvania Sub-Class members seek all monetary and non-

monetary relief allowed by law, including the following as expressly permitted under 73 Pa. Stat.

§ 201-9.2:

                a.     “actual damages or [statutory damages of] one hundred dollars ($100),

       whichever is greater”;

                b.     treble damages, defied as “three times the actual damages”;

                c.     “reasonable attorney fees” and litigation costs; and

                d.     “such additional relief as [the Court] deems necessary or proper.”




                                                22
          Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 23 of 26



        102.    Plaintiff and Pennsylvania Sub-Class members also seek the injunctive relief as

set forth above.

                                              COUNT IV

                              NEW JERSEY CONSUMER FRAUD ACT
                                   N.J. Stat. Ann. § 56:8-1, et. seq.
                               (On Behalf of the New Jersey Sub-Class)

        103.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        104.    Defendant sells “merchandise,” which is defined by N.J. Stat. Ann. § 56:8-1(c) to

include “goods” and “services.”

        105.    Defendant engaged in unconscionable and deceptive acts and practices,

misrepresentations, and the concealment, suppression, and omission of material facts with

respect to the selling of merchandise, in violation of N.J. Stat. Ann. § 56:8-2, including but not

limited to as follows:

                a.        Defendant misrepresented material facts to New Jersey Sub-Class

        members by representing that Defendant would maintain adequate data security practices

        and procedures to safeguard cardholder information from unauthorized disclosure,

        release, and theft;

                b.        Defendant misrepresented material facts to New Jersey Sub-Class

        members by representing that Defendant did and would comply with the requirements of

        relevant laws, regulations, and industry requirements regarding data privacy and security;

                c.        Defendant knowingly omitted the material fact of the inadequacy of its

        data security protections for cardholder information with the intent that consumers rely




                                                  23
         Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 24 of 26



       on the omission, suppression, and concealment, regardless of whether consumers did in

       fact rely on the omission;

                 d.     Defendant engaged in unconscionable and deceptive acts and practices

       with respect to the provision of its credit card payment function by failing to maintain the

       privacy and security of New Jersey Sub-Class members’ cardholder information, in

       violation of duties imposed by applicable laws, regulations, industry standards, and

       Defendant’s own Privacy Policy representations; and

                 e.     Defendant engaged in unconscionable and deceptive acts and practices

       with respect to the sale of merchandise by failing to disclose the data breach to New

       Jersey Sub-Class members in a timely manner, in violation of N.J. Stat. Ann. § 56:8-

       163(a).

       106.      These unlawful and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous.

       107.      These acts caused substantial injury to consumers that the consumers could not

reasonably avoid. This substantial injury outweighed any benefits to consumers or to

competition.

       108.      Defendant knew or should have known that its computer systems and data

security practices were inadequate to safeguard New Jersey Sub-Class members’ cardholder

information and that the risk of a data breach was unreasonably high. Defendant’s actions in

engaging in the above unfair practices and deceptive acts were knowing, willful, reckless, and/or

negligent with respect to the rights of New Jersey Sub-Class members.

       109.      As a direct and proximate result of Defendant’s unconscionable or deceptive acts

and practices, New Jersey Sub-Class members suffered an “ascertainable loss of money or




                                                 24
            Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 25 of 26



property” under N.J. Stat. Ann. § 56:8-19, including the damages set forth above and the loss of

their legally protected interest in the confidentiality of their payment card information.

       110.     New Jersey Sub-Class members seek relief under N.J. Stat. Ann. § 56:8-19,

including but not limited to actual damages, treble damages, equitable relief, and attorneys’ fees

and costs.

                                        RELIEF REQUESTED

       Plaintiff, on behalf of all others similarly situated, requests that the Court enter judgment

against Defendant including the following:

       A.       Determining that this matter may proceed as a class action and certifying the

Classes asserted herein;

       B.       Appointing Plaintiff as a representative of each of the Classes and appointing

Plaintiff’s counsel as class counsel;

       C.       An award to Plaintiff and the Classes of compensatory, consequential, statutory,

and treble damages as set forth above;

       D.       Ordering injunctive relief requiring Defendant to, e.g.,: (i) strengthen its data

security systems and monitoring procedures; (ii) submit to future annual audits of those systems;

and (iii) provide several years of free credit monitoring and identity theft insurance to all class

members;

       E.       An award of attorneys’ fees, costs, and expenses, as provided by law or equity;

       F.       An award of pre-judgment and post-judgment interest, as provided by law or

equity; and

       G.       Such other relief as the Court may allow.

                                     JURY TRIAL DEMAND

       Plaintiff demands a trial by jury trial all issues so triable.


                                                  25
             Case 2:19-cv-06142-WB Document 1 Filed 12/26/19 Page 26 of 26




Dated: December 26, 2019                Respectfully submitted,

                                          /s/ Sherrie R. Savett                 .




                                        Sherrie R. Savett (PA Bar No. 17646)
                                        Shanon J. Carson (PA Bar No. 85957)
                                        Jon J. Lambiras (PA Bar No. 92384)
                                        BERGER MONTAGUE, PC
                                        1818 Market Street, Suite 3600
                                        Philadelphia, PA 19103
                                        Tel: (215) 875-3000
                                        Fax: (215) 875-4604
                                        ssavett@bm.net
                                        scarson@bm.net
                                        jlambiras@bm.net

                                        E. Michelle Drake
                                        BERGER MONTAGUE, PC
                                        43 SE Main Street, Suite 505
                                        Minneapolis, MN 55414
                                        Tel: (612) 594-5933
                                        Fax: (612) 584-4470
                                        emdrake@bm.net

                                        Counsel for Plaintiff and the Classes

kal9491886




                                          26
